Pannell, Judge,
concurring specially. I concur specially in the judgment overruling the motion to dismiss. In my opinion, the only feature in the present case which distinguishes it from Smith v. Sorrough, 226 Ga. 744 (177 SE2d 246) is the language further describing the judgment, order, or ruling on which the appeal is based as being one "signed by the Honorable T. 0. Marshall, Judge of the Superior Court, Macon County, Georgia.” The only judgment, ruling, or order of the date described signed by the trial judge in the record is the judgment on the verdict, which is not the judgment, ruling, or order elsewhere described in the notice of appeal as the one "granting the motion of the defendant for a directed verdict.” Accordingly, the reference to the record makes certain that which is uncertain in the notice of appeal and *99the judgment, ruling, or order appealed from becomes apparent.